Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because lines 1 & 2 include “device and method for controlling discharge, and more particularly,”. 
Remove these exemplary elements, and add something on “discharge profile” and “slope calculation” to provide an accurate summary of the invention. 
Correction is required. See MPEP § 608.01(b).
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Device and Method for Controlling Discharge based on the Slope of the Discharge Profile
The disclosure is objected to because of the following informalities: 
¶[21] line 2 and ¶[47] line 4 include the term “slop”. This term seems to be a typo for “slope”. Please emend, and review the specification for any other typos to improve clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (KR 20110110652 A).
Independent Claim 1, Choi discloses a device for controlling discharge for terminating a discharge of a battery according to a discharge profile (1, see Figs. 1, 3, & 4), comprising:
a discharge profile generation unit configured to generate a discharge profile of the battery (200 is discharge curve detecting part, see description in 4th & 5th ¶’s [machine translation], along with ¶27], where “profile” is interpreted as “curve”, e.g. applicant’s Fig. 3, as compared to Choi’s Fig. 2);
a slope calculation unit configured to calculate a slope of the discharge profile generated by the discharge profile generation unit (rate of change calculation part 320 of rate of change recognizing unit 300 of Fig. 3, s120 of Figs. 5 & 6); and
a discharge termination unit configured to perform discharge termination on a basis of the slope calculated by the slope calculation unit (comparison by rate of change comparison part 330 leads to power cut-off control unit 600 turning off, see ¶’s [27-31, 46-53]; see also ¶’s [63-69], steps s130-s150 of Figs. 5 & 6).
Claim 4, Choi discloses a method (Figs. 5 & 6, based on structure of Figs. 1, 3, & 4; see ¶’s [63-69]) for controlling discharge for terminating a discharge of a battery in accordance with a discharge profile, comprising:
a discharge profile generation operation for generating a discharge profile of the battery (200 is discharge curve detecting part, see description in 4th & 5th ¶’s [machine translation], along with ¶27], where “profile” is interpreted as “curve”, e.g. applicant’s Fig. 3);
a slope calculation operation for calculating a slope of the discharge profile generated in the discharge profile generation operation (rate of change calculation part 320 of rate of change recognizing unit 300 of Fig. 3, s120 of Figs. 5 & 6); and
a discharge termination operation for determining whether to terminate the discharge on a basis of the slope value calculated in the slope calculation operation and for terminating the discharge (comparison by rate of change comparison part 330 leads to power cut-off control unit 600 turning off, see ¶’s [27-31, 46-53]; see also ¶’s [63-69], steps s130-s150 of Figs. 5 & 6).
Dependent Claim 6, Choi discloses the discharge termination operation comprises:
a discharge termination determination operation for comparing the slope value calculated in the slope calculation operation with a preset slope determination value to determine whether to terminate the discharge (¶’s [47, 50-53, 67-69], s130 & s140 of Figs. 5 & 6); and
a discharge switch control operation for controlling a discharge switch to be off, when a discharge termination is determined in the discharge termination determination operation (600 is the power off control unit, battery switch being turned off in ¶[31], s150 of Figs. 5 & 6).
Independent Claim 8, Choi discloses a method (Figs. 5 & 6, based on structure of Figs. 1, 3, & 4; see ¶’s [63-69]) for controlling discharge for terminating a discharge of a battery in accordance with a discharge profile generated in advance (200 is discharge curve detecting part, th & 5th ¶’s [machine translation], along with ¶27], where “profile” is interpreted as “curve”, e.g. applicant’s Fig. 3); comprising:
a discharge termination control determination operation for determining whether to perform a discharge termination control on a basis of a voltage of the battery (battery detection step shown in step s110 of Figs. 5 & 6);
a slope calculation operation for calculating a slope of the discharge profile, when the discharge terminal control is determined to be required in the discharge termination control determination operation (rate of change calculation part 320 of rate of change recognizing unit 300 of Fig. 3, s120 of Figs. 5 & 6); and
a discharge termination operation for determining whether to terminate the discharge on a basis of the slope value calculated in the slope calculation operation and for terminating the discharge (comparison by rate of change comparison part 330 leads to power cut-off control unit 600 turning off, see ¶’s [27-31, 46-53], steps s130-s150 of Figs. 5 & 6).
Dependent Claim 10, Choi discloses discharge termination operation comprises: a slope comparison operation for comparing the slope value calculated in the slope calculation operation with a preset slope determination value (¶’s [47, 50-53, 67-69], s130 & s140 of Figs. 5 & 6); 
a discharge switch control operation for controlling a discharge switch to be off, when the calculated slope value is equal to or smaller than the preset slope determination value according to a comparison result in the slope comparison operation (600 is the power off control unit, battery switch being turned off in ¶[31], s150 of Figs. 5 & 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 20110110652 A) in view of Hore et al (USPGPN 20170084964)
Claims 2 and 5, Choi teaches a voltage measurement unit configured to measure a voltage of the battery (100, see step s110 of Figs. 5 & 6).
Choi is silent to a battery used capacity calculation unit configured to calculate a used capacity from a full charge state of the battery on a basis of a state of charge (SOC) of the battery; and a discharge profile estimation unit configured to estimate the discharge profile on a basis of the voltage measured by the voltage measurement unit and the used capacity calculated by the battery used capacity calculation unit.
Hore teaches a battery used capacity calculation unit configured to calculate a used capacity from a full charge state of the battery on a basis of a state of charge (SOC) of the battery; and a discharge profile estimation unit configured to estimate the discharge profile on a basis of the voltage measured by the voltage measurement unit and the used capacity calculated by the battery used capacity calculation unit (see Figs. 1-6, where Figs. 2-6 demonstrate discharge curve/profiles based on SOC & voltage, see ¶’s [24, 36-38], to determine the curve in 104, the SOC has to be determined, where SOC is the used capacity from a full charge state of the battery). Hore teaches this method serves to protect and prolong the life of the battery, as a more accurate discharge curve serves to reduce plating by ending appropriately (¶’s [09, 11])
It would have been obvious to a person having ordinary skill in the art to modify Choi with Hore to provide improved safety and battery lifetime.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Chikkannanavar et al (USPGPN 20170259687), in view Chik
Dependent Claims 3 and 7, Choi teaches a slope comparison unit configured to compare the slope calculated by the slope calculation unit with a preset slope determination value (s130 & s140 of Figs. 5 & 6, ¶’s [65, 67, 68]); a switch control signal output unit configured to output a 
Choi is silent to a counter configured to count a frequency that the calculated slope is equal to or smaller than the preset slope determination value according to a comparison result from the slope comparison unit;
a frequency comparison unit configured to determine whether the frequency counted by the counter is equal to or greater than a preset determination frequency; and when the counted frequency is equal to or greater than the preset determination frequency, according to a comparison result from the frequency comparison unit.
Chik teaches a counter configured to count a frequency that the calculated slope is equal to or smaller than the preset slope determination value according to a comparison result from the slope comparison unit (see steps 612-622 of Fig. 6); a frequency comparison unit configured to determine whether the frequency counted by the counter is equal to or greater than a preset determination frequency (step 624); and when the counted frequency is equal to or greater than the preset determination frequency, according to a comparison result from the frequency comparison unit (626 & 628, see abstract, ¶’s [61-64]). Chik teaches that this method serves to improve safety by more accurately anticipating battery failure (¶’s [15-29, 67]).
It would have been obvious to a person having ordinary skill in the art to modify Choi with Chik to provide improved safety.
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Johnson (USPN 5117324)
Dependent Claim 9, Choi teaches the discharge termination control determination operation comprises: a voltage measurement operation for measuring the voltage of the battery (100, see step s110 of Figs. 5 & 6).

Johnson teaches a voltage comparison operation for comparing the voltage measured in the voltage measurement operation with a preset reference voltage value (steps 106-110 of Fig. 2 demonstrate this feature, where 110, when outside limit, i.e. below limit, runs to 114-120, which is like Choi’s operation, see Col 3 L35-69). Johnson teaches by taking this information in account, it serves to improve the convenience to the user of the computer being powered by the battery in the Uninterruptible power supply as they can be appropriately notified when power is about to go, so that work can be saved, and that the time on the battery powered operation can be optimized (see Col 1 L9-45, Col 2 L17-34, & Col 5 L9-50).
It would have been obvious to a person having ordinary skill in the art to modify Choi with Johnson to provide improved user convenience and battery optimized lifetime.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the references used in the 102/103 rejections above disclose discharge curve/profiles and slopes/gradients/rates of change of these curves. The following references below also demonstrate such features (if USPN & USPGPN available, only USPGPN will be cited, but both will be provided on the 892 form):
Chuah et al (USPGPN 20130169234), cited by applicant
Shimomura et al (USPGPN 20150115896), see ¶[87], claim 9
Maleki et al (USPGPN 20140077769), cited by applicant
Levine et al (USPN 5371682), Col 3 L64 to Col 4 L26
Young et al (USPN 5789903), Abstract, Fig. 1
Barsoukov et al (USPGPN 20090099799), abstract, Figs. 5-7

KR 20140069217, cited by applicant
KR 20150072409, cited by applicant
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached on 9:30A-5:30P, M-F, CST, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859